Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 31 May 2022.  In virtue of this communication, claims 1-69 are currently presented in the instant application.  Presently, claims 58, and 60-62 have been amended, claims 1-57, 59, and 63-64 have been cancelled, and claims 65-69 have been newly added.

Response to Arguments
Applicant’s arguments filed 5/31/2022, with respect to the rejection(s) of claim(s) 58-62 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the prior art cited below.
	Examiner agrees that by changing the “portable computing device” to explicitly only laptop computers, the cell phone prior art utilized previously are overcome.  However, mounting mechanisms for lighting systems to a laptop monitor are known as described in the new rejections below.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 58, 60-62, and 65-68 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Pohlert et al. (Publication No.: US 2012/0008319 A1, herein known as D1), Fai (Publication No.: US 2011/0197147 A1, herein known as D2) and Srzentic (Publication No. DE 19842367 A1, provided with this Office Action, herein known as D3).
With respect to claim 58, D1 discloses a system for image or video capture, comprising:
a lighting device including a case having one or more light sources that have a controllable color ([0022] "Different color hues may be achieved by using lighting elements which emit light at different color temperatures"),
a mounting member configured to detachably secure the case to a second rim of an upper portion of a laptop computer housing (as D1 applies only to the lighting device and attachment mechanisms, configured is being considered to have a sufficient structure capable of mounting to a laptop computer housing; from [0024] "...the lighting apparatus may be adapted for being mounted to a camera or a stand and may include adapters for such a purpose." (Examiner’s emphasis); these stands, and the adapters as designs as seen as the clip shown in Fig. 20 and described in [0111] or more specifically the embodiment shown in Fig. 45 and described in [0182]-[0183], and is the embodiment that will be relied on herein);
such that the one or more light sources are oriented to illuminate the region in front of the display screen of the laptop computer (see above, the strip shown in Fig. 45 could easily be arranged to face towards the front of the display screen);
and an interface to receive a signal from the laptop computer on a communications link such that user controls the color the light sources ([0145]; “The processor-based control system illustrated in FIG. 10B may also include other features and components which are generally present in a computer system.”).
D1 does not disclose the laptop computer, or the electrical connector and UI on the laptop computer (only the flash device is claimed that is designed to mounted and interface with a computer through a cable; [0183]).
D2 teaches the laptop computer (Fig. 2) having a housing having an upper portion (12A) and a lower portion (36A), a keyboard on the lower portion of the housing (26A), a display screen on the upper portion of the housing (12A), a camera integrated into the housing and positioned to capture an image or video of a region in front of the display screen (30A), and a port on a first rim of lower portion (18A), wherein the laptop computer is configured to display a graphical user interface on the display screen (known laptop functionality).
D3 teaches controlling the color distribution of a flash device with a computer (claims 29 and 30 for computer connection, claims 31, 36, 47 for color control of the flash device).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system of D1 by utilizing the lighting system of D1 attached to the laptop of D2 and controlled by the laptop of D2 through the electrical connector of D2 and desired by D1 (which says a computer can both control and power through an electrical connection 4541 shown in Fig. 45, for example).  D3 further teaches a control system for a flash device to change the color distribution of the illumination by a computer for an example program that can be input into the laptop of D2 to control the lighting system of D1.

With respect to claims 60 and 61, the combination of D1, D2, and D3 further teaches a system wherein the communication link comprises a wireless communication link with the portable communication device or the communication link comprises the electrical connector (wired and wireless communication mechanisms are known with known benefits and advantages such as transmission speeds and size to incorporate the interfaces; D3 explicitly states for example in claim 51 changing the settings wirelessly while D1 describes wired connections for power).

With respect to claim 62, the combination of D1, D2, and D3 further discloses a system wherein the graphical user interface is configured to provide a control for color balance of light from the light sources (D3 claim 47, for example as well as D1 [0145] portion cited above).

With respect to claims 65 and 66, the combination of D1, D2, and D3 further discloses a system wherein the port comprises a serial bus port or a USB port or a FireWire port (D2 USB and serial; [0030]).
With respect to claim 67, the combination of D1, D2, and D3 further discloses a system wherein the plurality of light sources include at least three light sources arranged in a line (D1 Fig. 45 shows seven light sources arranged in a line).

With respect to claim 68, the combination of D1, D2, and D3 further discloses a system wherein the mounting member includes a fastener to fasten the case to the second rim of the laptop computer (adapter of the combination).

Claims 68 and 69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the combination of D1, D2, and D3 as applied to claim 58 above, and further in view of Honsberg-Riedl et al. (Publication No.: US 2011/0074304 A1, herein known as D4).
With respect to claims 68 and 69, the combination of D1, D2, and D3 does not explicitly disclose a system wherein the mounting member includes a fastener to fasten the case to the second rim of the laptop computer or wherein the mounting member includes a magnetic material.
D4 teaches using magnetic strips to attach light emitting units (particularly LEDs) to a surface ([0048]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to further modify the system of the combination of D1, D2, and D3 by replacing the adapter of the combination with the magnetic strip attachment system as taught by D4 as a simple and easily portable adapter means.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
7/15/2022